Maeshaul, J.
Tbe judgment of tbe superior court must be reversed for reasons which very clearly require that result.
Counsel for respondent cite Allwood v. Cowen, 111 Ill. *452481, as bolding, under a similar law, that where the assessor determines a question of fact as to the value of a certain class, or certain articles of property, such determination is of a judicial nature and not subject to review by him a subsequent year, so as to permit him to make a further assessment on account of the same property upon the theory -that his previous determination was too low. It is sufficient for now that we have no such case befoi*e us. If the assessor had determined in 1908, that the dock company had 80,000 tons of coal and that the assessable value thereof was $66,500, doubtless he could not have assessed to it an additional amount on account of such coal the next year, upon the pretext that the first assessment was too low. That would have been radically different than what in fact took place; an actual omission to assess the greater part of the coal upon the mistaken notion that it was not subject to local taxation. Counsel has not advanced any reason which appeals to our minds why such omitted coal was not assessable in 1909 under sec. 1059, Stats. (Laws of 1909, ch. 490).
The claim that the board of review committed .jurisdictional error in overruling appellant’s objection to the assessment, in face of the prima facie case, if there were such, against the assessment, made by introducing the roll of 1908, rests wholly on the theory that the evidence of the assessor explaining the situation was incompetent under sec. 1063, Stats. (1898). If his evidence was competent it would not be contended, for a moment, but that the board decided the question presented to it without jurisdictional error, so far as presence of evidence bearing on the question at issue was concerned.
It is conceded, as we understand it and as the fact is, that the record of the assessment of 1909, by itself^ made a prima facie case in favor of the work of the assessor. State ex rel. Giroux v. Lien, 108 Wis. 316, 84 N. W. 422; State ex rel. Heller v. Fuldner, 109 Wis. 56, 85 N. W. 118. There *453was no evidence against it except tbe assessment roll of 19OS which, was conclusively explained in harmony with the assessment objected to, if the assessor’s evidence was proper or the assessment was otherwise sustained. The oral evidence on the subject was not confined to that of the assessor, while the failure of the dock company to offer any evidence of the amount of coal it had in 1908, and refusal to make any disclosure in that regard, left it in an exceedingly weak position regardless of the assessor’s evidence.
However, we cannot escape the conclusion that the statutory requirement for the assessor to assess in one year property omitted the previous year, and the one requiring him to testify under oath before the board of review respecting all matters relating to his assessment, by necessary implication, repealed sec. 1063, Stats. (1898), so far as performance of the new statutory duties would otherwise be interfered with.
There is no more familiar rule relating to the construction together of two statutes which conflict, than that, so far as they cannot reasonably be both given full effect, the later statute is to be regarded as having been intended to supersede the earlier one. Kellogg v. Oshkosh, 14 Wis. 623; Bohlman v. G. B. & M. R. Co. 40 Wis. 157; Northwestern Mut. L. Ins. Co. v. Drown, 51 Wis. 419, 8 N. W. 237; Wis. Cent. R. Co. v. Cornell Univ. 52 Wis. 537, 8 N. W. 491; Smith v. Eau Claire, 78 Wis. 457, 47 N. W. 830.
The decision of the board of review was unimpeachable except for jurisdictional error. State ex rel. Milwaukee Med. Coll. v. Chittenden, 127 Wis. 468, 107 N. W. 500; State ex rel. Augusta v. Losby, 115 Wis. 57, 90 N. W. 188. ’The board had undoubted jurisdiction over the subject matter, by express provision of the written law. It, as clearly, had jurisdiction to decide, upon evidence produced, whether the facts existed or not rendering the assessment complained of justifiable. It had no jurisdiction to condemn the assessment without evidence to impeach it, and, as we have seen, there *454was none. To bave condemned it under tbe circumstances would bave been jurisdictional error in favor of tbe dock company. Assuming that there was some evidence impeaching the assessment, tbe board bad jurisdiction to sustain it, if there was any evidence which, in any reasonable view of itr justified that course. State ex rel. Augusta v. Losby, supra. So in any view we can take of tbe case, no jurisdictional error was committed by tbe board and its decision should bave been affirmed instead of reversed.
By the Court. — Tbe judgment of tbe superior court is reversed, and tbe cause remanded with directions to enter judgment affirming tbe decision of tbe board of review.